Citation Nr: 0326243	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  01-08 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel
INTRODUCTION

The appellant had active duty from July 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant was notified of the RO's 
decision by letter dated in February 2001.

The appellant testified before the undersigned at a March 
2002 videoconference hearing.  

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that the 
issues in this appeal must be remanded for further 
development of the evidence.  


REMAND

The appellant seeks entitlement to specially adapted housing 
under the provisions of 38 C.F.R. § 3.809 and a special home 
adaptation grant under 38 C.F.R. § 3.809a.  However, the 
Board finds that this case must be remanded because the RO 
failed to undertake development of this claim in accordance 
with the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  In this regard, the Board notes that on 
November 9, 2000, the President signed into law the VCCA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  The 
VCAA, in part, redefined the obligations of VA with respect 
to its duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  According to a recent decision 
of the U. S. Court of Appeals for Veterans Claims (Court), VA 
must ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary); ); see also Bernard v. Brown, 4 Vet. App. 384 
(1993) (holding that when the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.).  

The appellant's claims were filed in December 2000, and 
remain pending before the Board; the provisions of the VCAA 
apply to this case.  See Kuzma v. Principi, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  However, although the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.159 in the 
September 2001 statement of the case, the RO must develop the 
case in accordance with the VCAA and any governing legal 
precedent, and provide the veteran with information in 
accordance with the applicable provisions of the VCAA, 
including what evidence is needed to support the claim, what 
evidence VA will develop, and what evidence the veteran must 
furnish.  See Quartuccio, supra.  

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA notification 
letter is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development, the RO must take 
this opportunity to inform the appellant that a full year is 
allowed to respond to a VCAA notice.  

The Board notes further, that under the applicable regulatory 
provisions, a certificate of eligibility for financial 
assistance in acquiring specially adapted housing may be 
provided if the veteran is entitled to compensation for 
permanent and total disability due to:  (1) The loss, or loss 
of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or (2) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity, or (3) The loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) The loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair. 38 U.S.C.A. 
§ 2101(a)(1)(2)(3) (West 2002); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4) (2003).

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; nor had 
the veteran previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a); and 
(b) the veteran is entitled to compensation for permanent and 
total disability which is due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once.  38 U.S.C.A. § 
2101(b); 38 C.F.R. 
§ 3.809a (2003).

The phrase "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible. 38 
C.F.R. § 3.809(d) (2003).

The record reflects that the appellant is in receipt of 
service connection for a congenital deformity of the 
lumbosacral spine with spina bifida occulta L5 with 
spondylolithesis at L5 and S1.  A 60 percent disability 
evaluation is assigned, as is a total disability evaluation 
based upon individual unemployability.  See 38 C.F.R. 
§ 4.16(a) (2003) (Providing that a total disability 
evaluation may be assigned where the schedular evaluation is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more).  

In August 2002, the Board directed that additional 
development of the appellant's claim be undertaken.  In 
substance, the Board directed that the appellant inform VA of 
any medical care providers who had treated him during the 
period since the submission of the claim.  The Board also 
directed that the appellant undergo orthopedic and 
neurological examinations to ascertain whether his disability 
met the criteria for the benefits sought under 38 C.F.R. §§ 
3.809 and 3.809a (2003), as stated above.  

The record reflects that in November 2002, the appellant was 
scheduled for the directed medical examinations, but that he 
failed to report for the scheduled examinations on December 
31, 2002.  The record contains no information from the 
appellant as to why he did not show up for the scheduled 
examination.  However, the Board notes that because this case 
must be returned for compliance with the provisions of the 
VCAA, the appellant should be afforded another opportunity to 
report for VA examination.

Accordingly, the claims are REMANDED for the following 
actions:

1.  The RO will advise the appellant and 
through his representative of what 
evidence would substantiate his claim and 
advise him of the division of 
responsibilities between him and VA in 
obtaining evidence in support of his 
claim in accordance with the provisions 
of the VCAA.  Contemporaneous with this 
advisement, the RO should ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
congenital deformity of L1, L2, and L3 
with spina bifida occulta at L5, and 
spondylolisthesis, during the period from 
January 1999 to the present that is not 
evidenced by the current record.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO should afford the appellant 
comprehensive orthopedic and neurological 
examinations, to be conducted by 
qualified medical personnel, to ascertain 
the severity of the lumbar disorder.  The 
appellant's claims folder, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  With respect to the appellant's 
lower extremities, the examiners should 
indicate:

(a) whether there is loss, or loss 
of use, of both lower extremities 
such as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair (the examiner 
should note that the phrase 
"preclude locomotion" is defined as 
the necessity for regular and 
constant use of a wheelchair, 
braces, crutches or canes as a 
normal mode of locomotion although 
occasional locomotion by other 
methods may be possible);

(b) whether there is loss, or loss 
of use, of one lower extremity 
together with residuals of organic 
disease or injury which so affect 
the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair;

(c) whether the remaining function 
of either foot and/or leg, in terms 
of balance, propulsion, etc., could 
be accomplished equally well by an 
amputation stump with a prosthesis;

(d) whether there is extremely 
unfavorable complete ankylosis of 
either knee, or complete ankylosis 
of two major joints of a lower 
extremity, or shortening of either 
lower extremity of 3 1/2 inches (8.9 
centimeters) or more;

(e) whether there is complete 
paralysis of the external popliteal 
nerve (common peroneal) of either 
leg with consequent foot drop, 
organic changes, or other 
concomitants confirmatory of 
complete paralysis of the nerve; and

(f) whether there is ankylosis of 
one or both of the appellant's knees 
or one or both hips.

The examiners must be reminded that only 
the appellant's service-connected 
disability may be considered in rendering 
an opinion.  A complete rationale for 
each opinion should be provided.

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA, including all 
VCAA notice obligations in accordance 
with Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the appellant is advised that the 
conduct of the efforts as directed in this remand, as well as 
any other development directed by the RO, is necessary for a 
comprehensive and correct adjudication of his claims.  38 
C.F.R. § 3.655(b).  The appellant's cooperation in the RO's 
efforts is both critical and appreciated.  The appellant is 
advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



